DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (United States Patent Application Publication No. US 2007/0298548 A1, hereinafter “Nagata”).
In reference to claim 1, Nagata discloses a structure which meets the claim.  Figures 1-4B of Nagata discloses a liquid crystal display (LCD) array substrate (p. 2, paragraphs 28-29) comprising a plurality of gate lines (23) and a plurality of data lines (24) defining a plurality of pixel regions (27).  The examiner notes the limitation in the preamble, “with an advanced super dimension switching (ADS) mode.”  When reading the preamble in the context of the entire claim, the recitation “with an advanced super dimension switching (ADS) mode” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Therefore, the limitation in the preamble, “with an advanced super dimension switching (ADS) mode,” has not been given any patentable weight.  There is a plurality of insulation layers including at least one hollowed-out insulation layer (4, 7, 10).  The plurality of insulation layers comprises a first insulation layer (7) and a second insulation layer (10).  A portion of the at least one hollowed-out insulation layer (4, 7, 10) at a corresponding pixel region is provided with a hollowed-out region.  The array substrate further comprises a base substrate (1), a gate metal layer (5 – p. 4-5, paragraph 56), the first insulation layer (7), a source/drain metal layer (8, 9 - p. 5, paragraph 57), the second insulation layer (10), and a common electrode layer (3b) which are sequentially arranged on the base substrate (1).  The first insulation layer (7) is between the gate metal layer (5) and the source/drain metal layer (8, 9) and is provided with a first hollowed-out region at the corresponding pixel region among the plurality of pixel regions that leaves the corresponding pixel region uncovered by the first insulation layer (7) in the first hollowed-out region.  The second insulation layer (10) is between the source/drain metal layer (8, 9) and the common electrode layer (3b) and is provided with a second hollowed-out region at the corresponding pixel region among the plurality of pixel regions that leaves the corresponding pixel region uncovered by the second insulation layer (10) in the second hollowed-out region.
With regard to claim 2, the at least one hollowed-out insulation layer further includes the gate insulation layer (4).
In reference to claim 5, there is an active layer (2).  The first insulation layer (7) is provided with the first hollowed-out region at a position where the source/drain metal layer (8, 9) is lapped onto the active layer (2).
In reference to claim 7, portions of the at least one hollowed-out insulation layer (4, 7, 10) at each pixel region are provided with hollowed-out regions.
With regard to claim 8, portions of the at least one hollowed-out insulation layer (4, 7, 10) at a first part of the pixel regions are provided with the hollowed-out regions respectively, and the portions of the at least one hollowed-out insulation layer (4, 7, 10) at the other a second part of the pixel regions are not provided with any hollowed-out regions.
In reference to claim 9, figures 1-4B of Nagata show that the first insulation layer (7) is provided with the first hollowed-out region at the position where the source/drain metal layer (8, 9) is lapped onto the active layer (2) and at another position in the pixel region, wherein the first hollowed-out region at both positions are is formed through one single patterning process.
With regard to claim 10, figures 1-4B of Nagata show that the first insulation layer (7) is provided with the first hollowed-out region at the position where the source/drain metal layer (8, 9) is lapped onto the active layer (2) and at another position in the pixel region, wherein the first hollowed-out region at both positions is formed in one piece since only openings are being made in the first insulation layer (7).
In reference to claim 11, Nagata discloses a structure which meets the claim.  Figures 1-4B of Nagata discloses a liquid crystal display device (LCD) with an array substrate (p. 2, paragraphs 28-29) comprising a plurality of gate lines (23) and a plurality of data lines (24) defining a plurality of pixel regions (27).  The examiner notes the limitation in the preamble, “with an advanced super dimension switching (ADS) mode.”  When reading the preamble in the context of the entire claim, the recitation “with an advanced super dimension switching (ADS) mode” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Therefore, the limitation in the preamble, “with an advanced super dimension switching (ADS) mode,” 
In reference to claim 12, Nagata discloses a method which meets the claim.  Figures 1-4B of Nagata discloses a method of manufacturing an array substrate which comprises sequentially forming a base substrate (1), gate metal layer (5 - p. 4-5, paragraph 56), a first insulation layer (7), a source/drain metal layer (8, 9 - p. 5, paragraph 57), a second insulation layer (10), and a common electrode layer (3b).  The gate metal layer (5) comprises a plurality of gate lines (23).  The source/drain metal layer (8, 9) comprises a plurality of data lines (24).  The plurality of gate lines (23) and the plurality of data lines (24) define a plurality of pixel regions (27).   At least one hollowed-out insulation layer (7, 10) is formed in the first insulation layer (7) and the second insulation layer (10).  A portion of the at least one hollowed-out insulation layer (7, 10) at a corresponding pixel region is provided with a hollowed-out region.  The first insulation layer (7) is between the gate metal layer (5) and the source/drain metal layer (8, 9) and is 
With regard to claim 13, subsequent to forming the base substrate (1) and prior to forming the gate metal layer (5), an active layer (2) is formed, a gate insulation layer (4) is formed wherein the at least one hollowed-out insulation layer further includes the gate insulation layer (4).
With regard to claim 16, the at least hollowed-out insulation layer comprises a gate insulation layer (4).
In reference to claim 18, there is an active layer (2).  The first insulation layer (7) is provided with the first hollowed-out region at a position where the source/drain metal layer (8, 9) is lapped onto the active layer (2).
In reference to claim 19, portions of the at least one hollowed-out insulation layer (4, 7, 10) at each pixel region are provided with the hollowed-out regions.  Furthermore, portions of the at least one hollowed-out insulation layer (4, 7, 10) at a first part of the pixel regions are provided with the hollowed-out regions respectively, and the portions of the at least one hollowed-out insulation layer (4, 7, 10) at the other a second part of the pixel regions are not provided with any hollowed-out regions.
With regard to claim 20, figures 1-4B of Nagata show that the first insulation layer (7) is provided with the first hollowed-out region at the position where the source/drain metal layer (8, 9) is lapped onto the active layer (2) and at another position in the pixel region, wherein the first hollowed-out region at both positions is formed through one single patterning process and is formed in one piece since only openings are being made in the first insulation layer (7).
Response to Arguments
Amended claim 13 overcomes the rejection under 35 U.S.C. 112(a) made in the previous Office action.
Applicant’s arguments with respect to claims 1, 2, 5, 7-13, 16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817